Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimers filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos.: US 10,002,870 B1 & US 10,304,827 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 & 21-39 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit (IC) device comprising: a second epitaxial layer of the first conductivity type disposed on the second side of the semiconductor substrate, wherein the second epitaxial layer is free of any regions of the second conductivity type.
The most relevant prior art reference due to Hong et al. (Pub. No.: US 2013/0264467A1) substantially discloses an integrated circuit (IC) device comprising: 		a semiconductor substrate (310) having a first conductivity type (P-type) and having a 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit (IC) device comprising: a semiconductor substrate having a first conductivity type and a first dopant concentration located between first and second surface semiconductor layers having the wherein the second surface semiconductor layer is free of any regions of the second conductivity type.

The most relevant prior art reference due to Hong et al. (Pub. No.: US 2013/0264467A1) substantially discloses an integrated circuit (IC) device comprising: 		a semiconductor substrate (310) having a first conductivity type (P-type)  and a first dopant concentration (P+) located between first (312) and second surface semiconductor layers (314) having the first conductivity type (P-type) and a second different dopant concentration (P-) (Par. 0039-0040; Fig. 5); 										a doped region (318) having a second opposite conductivity type disposed within the first surface semiconductor layer (Par. 0038-0040, Fig. 5 – photodiode region 318 is supposed to include a p-n junction); and										a dielectric isolation structure (316) surrounding and touching the doped region (Par. 0038-0040, Fig. 5).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 21 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 21 is deemed patentable over the prior arts.

Regarding Claims 22-30: these claims are allowed because of their dependency status from claim 21.

Regarding Claim 31: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device comprising: a second epitaxial layer having the first conductivity type disposed on the second side of the semiconductor substrate, the second layer having a second surface opposite the first surface; wherein the second epitaxial layer has a uniform homogeneous surface over an entirety of the second surface.

The most relevant prior art reference due to Hong et al. (Pub. No.: US 2013/0264467A1) substantially discloses 								a semiconductor substrate (310) having a first conductivity type (P-type) and a first thickness, a first side, and a second side opposite the first side (Par. 0039-0040; Fig. 5);		a first epitaxial layer (312) having the first conductivity type disposed on the first side of the semiconductor substrate, the first epitaxial layer having a first surface and including first, second and third doped regions having a second opposite conductivity type (Par. 0038-0040, Fig. 5 – photodiode region 318 is supposed to include a p-n junction; transistors are supposed to involve both types of conductivity and few transistors are shown);
a second epitaxial layer (314) having the first conductivity type (P-type) disposed on the second side of the semiconductor substrate, the second layer having a second surface opposite the first surface (Fig. 5);
a first transistor (322) formed in or over the first doped region (Fig. 5); and

an isolation structure (328) formed in the first epitaxial layer between the first and second transistors (Par. 0038, Fig. 5).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 31 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 31 is deemed patentable over the prior arts.

Regarding Claims 32-39: these claims are allowed because of their dependency status from claim 31.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


03/17/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812